ORDER
PER CURIAM.
Terra Sheppard, the plaintiff, sued the Midway R-l School District for personal injuries she incurred while participating in a track meet at the Midway High School track. The ease was first tried in 1994 and the jury found both parties zero percent at fault. The plaintiff appealed, and this court reversed and remanded in Sheppard v. Midway R-1 School District, 904 S.W.2d 257 (Mo.App. 1995). After another trial in January 1997, the jury again found both parties zero percent at fault. Judgment was entered accordingly. The plaintiff appealed, challenging the school district’s assumption of the risk jury instruction. We affirm pursuant to Rule 84.16(b).